Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination for filed on 7/13/2021 for the application No.  16/578,467. Claims 1-11, 13-16 and 18-22 are currently pending and have been examined. Claims 1-11, 13-16 and 18-22 have been rejected as follow,

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-11, 13-16 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10482505 and claims 1-18 of U.S. Patent No. 10460351. Although the claims at issue are not identical, they are not patentably distinct from each other because (see example of limitations that are mixed and matched).

16/578,467

14/538,989, now US Patent No. 10460351

14/687275 Now 
US Patent No. 10482505

1. A method comprising: identifying, by one or more computer processors, one or more items searched for by a user on a client device;
1. A computer program product for managing responses in a communication with a user, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions comprising: program instructions to identify one or more items searched for by a user on a client device;
1. A method comprising: identifying, by one or more computer processors, one or more items searched for by a user on a client device;
determining, by one or more computer processors, if a location of the client device is within a threshold distance of an 

determining, by one or more computer processors, if a location of the client device is within a threshold distance of an 


program instructions to, in response to determining that the client device is within a threshold distance, generate a communication that the item of the one or more searched items presents to the user of the client device, wherein the communications includes details about the item and personalized information about the user;
in response to determining that the client device is within the threshold distance, generating, by one or more computer processors, a communication that the item of the one or more searched items presents to the user of the client device, wherein the communication includes details about the item and personalized information about the user;

program instructions to send the generated communication to the item to be displayed as text directly by the item;
sending, by one or more computer processors, the generated communication to the item to be displayed as text by the item;
determining, by one or more computer processors, if a received response comprising a reply of the user to the generated communication indicates that a threshold probability that the user will purchase the item is exceeded;
program instructions to determine if a received response to the generated communication exceeds a threshold probability that the user will purchase the item based upon the response of the user to the generated communication;
determining, by one or more computer processors, if a received response comprising a reply of the user to the generated communication indicates that a threshold probability that the user will purchase the item is exceeded;
and in response to determining that the received response exceeds the threshold probability, identifying, by one or more computer processors, a sales representative to assist the user.
and program instructions to, in response to determining the response exceeds the threshold probability, identify a sales representative to assist the user.
and in response to determining the response exceeds the threshold probability, identifying, by one or more computer processors, a sales representative to assist the user.





The limitations have been mixed and matched. However, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included or excluded combinations of these limitations. Furthermore, although Claim 1 of Patents No. 10460351 and 10482505 have additional features such as “sending, by one or more computer processors, the generated communication to the item to be displayed as text by the item.” However, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claim 1 of the Patents No. 10460351 and 10482505 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Regarding to dependent claims 2-10, 13-15 and 18-22, are rejected under double patenting for the same reasons mentioned above, the dependent claims show similar limitations or features. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the threshold probability".  There is insufficient antecedent basis for this limitation in the claim.  


Examiner’s Note



As to Claim 11, it is directed to a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media”. As described in the instant specification “…A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire…”, paragraph 39 of instant specification.

Examiner’s Note

Regarding to 101 compliance, Claims 1-11, 13-16 and 18-22 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. 
The claim recites the limitations of  
“identifying, …, one or more items searched for by a user;  determining, …, if a location of the client s within a threshold distance of an item of the one or more searched items; in response to determining that the client is within the threshold distance, generating… a communication that the item of the one or more searched items of  the user of the client device, wherein the communication includes specification details about the item and personalized information about the user; determining…if a received response from the user to the generated communication indicates a request for additional information about the item; and in response to determining that the received response indicates the request for additional information about the item, identifying, … an appropriate representative having a skill set to assist the user.

The “identifying, determining, generating”,  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of identifying items searched by a user to support user’s purchases. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. The claim recites the combination of additional elements such , 
 “ generating, …, a communication that the item of the one or more searched items presents to the user, wherein the communication includes details about the item and personalized information about the user…”, limitations toward sending or receiving data (gathering data) , “one or more computer processors”, “a client device”, “a hardware tag attached to the item”; “from personnel directories”. 
These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner of identifying items searched by a user to support user’s purchases. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 11: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer program product.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer-readable media.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Dependent claims 2-10, 13-15, and 18-20, the claims recite elements such as “an item type corresponding to the item; and determining, by one or more computer processors, that the sales representative is associated with the identified item type”, “the threshold probability that the user will purchase the item is exceeded”, “a transmission from a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,489,112  (Roeding) in view of  US PG PUB. No. 20130275164 (Gruber) and in view of US PG PUB. No. 20050270160 (Chan).

As to claims 1, 11 and 16, Roeding discloses a method comprising: 
a)  identifying, by one or more computer processors, one or more items searched for by a user on a client device
(“…The system first detects user activity 321. The activity is transmitted to the server…”, 16:35-38 and Fig. 6.
“…The consumer can enter specific items or categories she is looking for. For example, the user can enter, 32'' LCD HDTV, and she will automatically see any offers for that item in the service. The system can also include deal search features that allow the member to search for deals and savings…”, 30:7-13);

 b) determining, by one or more computer processors, if a location of the client device is within a threshold distance of an item of the one or more searched items
(“   With reference to FIG. 2, various systems can be used to determine the 
location of the cell phones including: GPS 205, WiFi 209, Wifi beacon 
identification (without data connectivity), Cell Phone Signals ("Cell ID") 211, 
short range RF signals 215 including RFID, BlueTooth, PANs, Sound or Sound 

221, 1-Dimensional or 2-Dimensional Barcodes, and/or Recognition of Device ID's 
(e.g. MAC addresses of cell phones).  In other embodiments, the inventive 
system can have transmitter/sensors 225 mounted at the entrance(s) of the 
stores that detect cell phones as they enter and exit, or elsewhere in the 
store…”, 4:21-32 and Fig. 2. See also preference of user [interest], 25:5-15.
See also, “…In some embodiments, distance between a mobile phone 101 and a sonic transceiver may be calculated using timing information, such as the time 
required for a roundtrip using ultrasonic signaling [Examiner interprets as program instructions to determine if a location of the client device is within a threshold distance]...”, 9:65-67.
“…A factor is the user's distance_from_store factor.  The factor decreases 
with the distance from the store.  In an embodiment, the system can calculate 
the distance_from_store factor based upon the road distance the individual is 
from the store where the product is sold [Examiner interprets as to determine that the location of the client device is within a threshold distance of an item].  See Table 3…”, 19:38-55.
“…In an embodiment, the algorithm can be: Weighted Matching Score(WMS)=30%A+20%B+15%C+5%D+20%E+5%F+5%G Where: A=distance_from_store…”, 19:20-37); 

 c) in response to determining that the client device is within the threshold distance, generating, by one or more computer processors, a communication presented from a hardware tag attached to the item of the one or more searched items to the user of the client device, wherein the communication includes specification details about the item and personalized information about the user
(Roeding’s system teaches in multiple instances hardware tags,
“… RF signals that the cell phones 101 may detect include NFC (Near Field Communication) signals and RFID signals which provide proximity detection to determine when a customer is close to a corresponding device that can be placed in a product storage area in the store….”, 13:15-20.
“…Location-based special offers also can be made in front of specific goods, aisles or locations in the store. For specific offers on goods, the system may determine that the user is in close proximity to the product. …”, 18:6-16.
“ … The exact location triggers for in-store location determination can include: WiFi triangulation, NFC (Near Field Communication) technology, accelerometers and/or compass data processing, user input of in-store location or shopping aisle, or any other current or future source of location information. In an embodiment, a special system proximity transmitter can be placed by the goods. When the user walks within the range of the proximity transmitter, the system can be triggered to display the offer for the goods. The transmitter can be part of a personal area network which can utilize for example IrDA, Bluetooth, UWB, Z-Wave or ZigBee. Alternatively, it can be an ultrasonic sound (see threshold entry detection methods described above). By placing the transceiver close to the goods, this method ensures that the offer will be received when the customer is at the proper location….”, 18:18-30.
See also, 4:21-32 and Fig. 2. See also preference of user [interest], 25:5-15.
 “…In some embodiments, distance between a mobile phone 101 and a sonic transceiver may be calculated using timing information, such as the time 
required for a roundtrip using ultrasonic signaling [Examiner interprets as program instructions to determine if a location of the client device is within a threshold distance]...”, 9:65-67.
“…In some embodiments, multiple devices, such as WiFi devices detecting MAC addresses and/or sonic signaling devices, may be employed to triangulate the location of a mobile phone within a store using accessibility and/or signal strength [Examiner interprets as responsive to determining that the client device is within a threshold distance]. Such techniques are known to those skilled in the art. Such in-store locational data may be correlated with information regarding classes of merchandise within a store (for example by determining which from among a set bounding rectangles associated with a class of merchandise in the store contains the determined location [Examiner interprets as generate a communication from the item to the user of the client device])…”, 12:3-24.
“other location detection methods can be used including cell ID triangulation. Based on triangulation methods use cell tower 211 data, this can give supplemental information. Some stores include Bluetooth transceivers 225. Consumers can also be identified through Bluetooth technology running both in the retail store 301 and on the system application running on the cell phone 101. As the user crosses the point-of-entry threshold and enters in the store 301 [Examiner interprets as responsive to determining that the client device is within a threshold distance],  the Bluetooth on the mobile phone 101 syncs with the Bluetooth network enabled in the physical store 301, and passes a new status flag to the service's server or in-phone app. Other RF signals that the cell phones 101 may detect include NFC (Near Field Communication) signals and RFID signals which provide proximity detection to determine when a customer is close to a corresponding device that can be placed in a product storage area in the store[Examiner interprets as responsive to determining that the client device is within a threshold distance, generate a communication from the item to the user of the client device], …”, 13:5-38.
“Location-based special offers also can be made in front of specific goods, aisles or locations in the store. For specific offers on goods, the system may determine that the user is in close proximity to the product [Examiner interprets as responsive to determining that the client device is within a threshold distance]. For example, if a customer is detected in music section, an offer may be transmitted for 50% off one CD when he/she buys two; or, when the customer is walking in the large appliance area, free home delivery may be offered [Examiner interprets as responsive to determining that the client device is within a threshold distance, generate a communication from the item to the user of the client device]. The offers may change when the customer comes back a second or third time (e.g. increasing or decreasing incentives). The offers are personalized as mentioned before, so they may vary depending upon the customer and products [Examiner interprets as wherein the communications includes details about the item and personalized information about the user].”, 18:7-17.
“…With reference to FIG. 11, an embodiment of the map application is illustrated. The user can map out a basic shape of the store 801 and within the store the basic shapes the interface can display the user's location and provide guidance for getting to a desire product area or department….”, 26:41-56.
“…. The inventive system will have the ability to send out promotional offers, discounts, product recommendations, reviews, ratings and product photos. In some cases the system can automatically transmit rewards to users who are in these groupings, while retaining the privacy of the individual user information. …”, 27:36-43); 
d) determining, by one or more computer processors, if a received response from the user to the generated communication indicates a request for additional information about the item
 (“…With reference to FIG. 8, a flow chart describing a process for offer redemptions is illustrated. As described above, the user requests the reward redemption 351 [Examiner interprets as request for additional information about the item]. The system can search the user database to determine if the requested quantity of points is available in the accumulated rewards for redemption. The system can then transmit a summary of the points that will be used and the discount or rebate that will be applied 353. The user can have an opportunity to review and confirm the transaction 355. ..”, 17:50-60.
user requests advice [Examiner interprets as request for additional information about the item]. The request is sent through the server 201 to one or more other user cell phones 11…”, 28:1-5.
“…In an embodiment, the user can ask for advice [Examiner interprets as request for additional information about the item] by selecting a possible purchase product and pressing a button…”, 32:5-10.
 “…The system can detect the shaking motion with internal accelerometers and based upon this signal, the cell phone will understand that the original offer was not of interest to the customer and update the user profile. The user may be able to control some of the offer parameters by indicating that the user is interested in a specific product, brand, % discount, [Examiner interprets as request for additional information about the item] etc…”, 30:60-67 and 31:1-5.
See also, 
“Experience from retail stores shows that the conversion rates from store 
visits to actual purchases in the physical retail world is typically between 
25-60% [Examiner interprets as threshold  probability  of a likelihood of purchasing  the item], depending on the type of retailer, while for online retail sites conversions are typically only 1-3% ...”, 3:54-65.
“…while counting a class of merchandise as one for which the user spent more time shopping as being of interest to that user when the time within a region defined for that class of merchandise exceeds a threshold, such as two minutes [Examiner interprets as exceeds a threshold  probability  of a likelihood of purchasing  the item]. In some embodiments, both transitory  presence (e.g. for tracking foot traffic) and persistent presence (e.g. for determining shopping interests) may be tracked [Examiner interprets as probability  of a likelihood of purchasing  the item]…”, 12:3-25.
“…In an embodiment, the algorithm can be: Weighted Matching Score(WMS)=30%A+20%B+15%C+5%D+20%E+5%F+5%G Where: A=distance_from_store…”, 19:20-37.
“…Although the WMS algorithm is defined in an embodiment, the algorithm can 
also be adjusted to each user in order to improve the relevance of the offers.  
With reference to FIG. 9, a flowchart is illustrated that shows the process for 
adjusting the WMS algorithm [Examiner interprets as a likelihood of purchasing  the item].  The system first compares the offers to acceptance of offers for a user 361…”, 21:9-24.
 “…Since consumers are likely to make purchases when they walk into a physical store (typically 20-50 times more likely than when they visit a retail website online) [Examiner interprets as threshold  probability  of a likelihood of purchasing  the item], incentives are provided for activity that is related to store visits.  
The inventive system can identify the locations of the consumer and determine 
when they enter a store…”, 14:30-44. See also accept offers when purchases are made using the offers, 33:32-47); and 

e) in response to determining that the received response 
indicates the request for additional information about the item,
from personnel directories by one or more computer processors,
an appropriate representative to assist the user 
(“…If the user's location is known by the system, location based offers within store can also be transmitted to the user. In yet another embodiment, the system can simultaneously request customer service and a store employee can meet the customer at the product location to explain features and benefits of the product….”, 31:43-49.
See also, “…Since consumers are likely to make purchases when they walk into a physical store (typically 20-50 times more likely than when they visit a retail website online) [Examiner interprets as threshold  probability  of a likelihood of purchasing  the item], incentives are provided for activity that is related to store visits.  
The inventive system can identify the locations of the consumer and determine 
when they enter a store…”, 14:30-44. See also accept offers when purchases are made using the offers, 33:32-47.
See also “…Experience from retail stores shows that the conversion rates from store visits to actual purchases in the physical retail world is typically between 25-60% [Examiner interprets as received response exceeds the threshold probability], depending on the type of retailer, ….. In other words, once consumers are entering a physical store, they are likely to actually buy[Examiner interprets as received response exceeds the threshold probability];…”, 3:54-64);
Roeding  does not expressly disclose
identifying a sales representative to assist the user of the client device. 
a verbal response
the response exceeds the threshold probability.

However, Gruber teaches “…The intelligent automated assistant system engages with the user in an integrated, conversational manner using natural language dialog [Examiner interprets as identify a sales representative to assist the user], and invokes external services when appropriate to obtain information or perform various 
actions…”, abstract and paragraph 4, 8-9.
“…[0010] According to various embodiments of the present invention, intelligent automated assistant systems may be configured, designed, and/or operable to provide various different types of operations, functionalities, and/or features, and/or to combine a plurality of features, operations, and applications of an electronic device on which it is installed. In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet. In various embodiments, such activation of external services can be performed via APIs or by any other suitable mechanism. In this manner, the intelligent automated assistant systems of various embodiments of the present invention can unify, simplify, and improve the user's experience…”, paragraph 10.

speech input "What movies are on this Saturday?" After the digital assistant 
had presented the list of movies that were showing this Saturday through the 
dialogue interface, the user asked to see some trailers for some of the movie 
results.  In response, the digital assistant showed the trailers to the user, 
and as a result, the list of movies previously presented on the screen was 
replaced with the trailers.  While the digital assistant interacts with the 
user regarding the movie search, the movie search results, and the trailers, 
the digital assistant maintained the dialogue context related to the current 
dialogue session.[Examiner interprets as a sales representative to assist the user of the client device]  After the movie trailers were shown, the user submits a 
reservation request to the digital assistant, for example, using a speech input "Ok, get me a ticket for the dinosaur movie." Based on the speech input [Examiner interprets as a verbal response] and the dialogue context of the current dialogue session, the digital assistant identifies the trailers that have been reviewed by the user, and determines the movies that correspond to those trailers.  The digital assistant then identifies the particular movie among those movies that relates to dinosaurs.  Once that particular movie related to dinosaurs has been identified, the digital assistant initiates the reservation procedure for the target 
entertainment event (i.e., the particular dinosaur movie that has been 
identified).  In some embodiments, the digital assistant announces the name of 
the movie before proceeding to make the reservation or purchase the ticket for 
the movie [Examiner interprets as a sales representative to assist the user of the client device]…”, paragraphs 1067-1071. See also paragraph 11
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gruber’s teaching with the teaching of  Roeding. One would have been motivated to provide functionality to incorporate intelligent automated assistant in order to engage the user in an integrated, 
conversational manner using natural language dialog (see Gruber paragraphs 8-9) and facilitate to find, purchase, reserve and order products and services (see Gruber paragraph 21).

Further, the combination Roeding and Gruber does not expressly disclose, but Chan discloses 
tag attached
personnel directories
representative having a skill set 
Chan discloses that at the time of the invention it was very well known the use of tags attached to products, “A radio frequency (RF) device (or "tag") for containing specific information relating to a particular good … The device includes a circuitized substrate (e.g., a printed circuit board), a semiconductor chip, an antenna and a power regulator, and is designed in one embodiment to be partly inserted within a good (e.g., a cardboard box) containing one or more of the goods being shipped and tracked. Alternatively, the device may be attached by other means (e.g., adhesive)…”, abstract.

“…involves identifying the received goods at a specified location and thereafter assigning an encoded readable code to each of the goods which can be only accessed by authorized personnel responsible for handling the goods[Examiner interprets as personnel…having a skill set]…”, and  “…appropriate personnel serving the host database capable of doing so [Examiner interprets as personnel…having a skill set]…”, see at least paragraph 1 and 31.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chan’s teaching with the teaching of  Roeding. One would have been motivated to provide functionality to communicate with attached tags that contain information about a product  and associated authorized personnel to handle the product in order to facilitate purchase  of goods or products (see Chan abstract and paragraph 1).

As to claim 2 ,  Roeding further discloses
wherein said identifying the sales representative comprises: 
identifying, by one or more computer processors, an item type corresponding to the item
(“transmit offers for this specific type of goods ”, 18:60-63);
Roeding  does not expressly disclose
determining, by one or more computer processors, that the sales representative has a specialization that is associated with the identified item type.
However, Gruber teaches
“…The intelligent automated assistant system engages with the user in an integrated, conversational manner using natural language dialog [Examiner interprets as identify a sales representative to assist the user], and invokes external services when appropriate to obtain information or perform various 
actions…”, abstract and paragraph 4, 8-9.
Further, Gruber teaches
“…in various embodiments, the intelligent automated assistant takes into account various types of available context data...”, paragraph 12.
“…[0125] For example, according to different embodiments, at least some intelligent automated assistant system(s) may be configured, designed, and/or operable to provide various different types of operations, functionalities, and/or features, such as, for example, one or more of the following (or combinations thereof): [0126] automate the application of data and services available over the Internet to discover, find, choose among, purchase, reserve, or order products and services [Examiner interprets as identify the sales representative associated with the identified item type].  In addition to automating the process of using these data and services, intelligent automated assistant 1002 may also enable the combined use of several sources of data and services at once…”, paragraphs 125 and 126. See also constraints in data types 751 and Fig. 52.


conversational manner using natural language dialog,  assisting user in present items that meet specified criteria and constraints (see Gruber Fig. 1 and Fig. 52 and associated disclosure paragraph 747).

Further, Chan discloses that his system has a database of authorized personnel for handling goods and appropriate personnel that each good, 
“…involves identifying the received goods at a specified location and thereafter assigning an encoded readable code to each of the goods which can be only accessed by authorized personnel responsible for handling the goods[Examiner interprets as personnel that has a specialization…having a skill set]…”, and  “…appropriate personnel serving the host database capable of doing so [Examiner interprets as personnel that has a specialization …having a skill set]…”, see at least paragraph 1 and 31.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chan’s teaching with the teaching of  Roeding. One would have been motivated to provide functionality to communicate with attached tags that contain information about a product  and 

As to claims 3, 13 and 18,  Roeding further discloses
further comprising: in response to determining that the received response does not indicate the user intends to purchase the item, generating, by one or more computer processors, a response to send to the user of the client device 
(see Fig. 10 elements 377 and 379 and associated disclosure). 
Roeding does not expressly  discloses
that includes additional information regarding the item

However, Gruber discloses 
“…  [0502] In the example of FIG. 35, the user can select an item within list 
3502 to see more details and to perform additional actions.  Referring now also 
to FIG. 36, there is shown an example of screen 3601 after the user has 
selected an item from list 3502.  Additional information and options 
corresponding to follow-on tasks 359 concerning the selected item are 
displayed…”, paragraph 502.
“…  If the user instead says, "Fine me performances for this Saturday only." The digital assistant derives an additional search criterion [Date="this Saturday"=actual date of the upcoming Saturday (e.g., June 9th, 2012)] and supplements the original search request with this additional search criterion.  In some embodiments, the digital assistant also paraphrases the augmented search request to the user, by saying 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gruber’s teaching with the teaching of  Roeding. One would have been motivated to provide functionality to incorporate additional information about the item, event or service in order to facilitate selection and therefore sales (see Gruber paragraphs 1024 and 1025).

As to claims 4,  5, 14 and 19,  Roeding further discloses
wherein the received response comprises a transmission from a device that is associated with the item
(see “offer accepted? [Examiner interprets receive a transmission from a device]”, Fig. 10 element 377);
wherein said generating the communication comprises: identifying, by one or more computer processors, information on the client device pertaining to the item; identifying, by one or more computer processors, specifications pertaining to the item
(“The phone 101 also has memory and databases 220 for storing system offers and information”, 2:35-38);
 generating, by one or more computer processors, the communication based upon one or both of the identified information and the identified specifications pertaining to the item
( see “User Activity Detected”, elements 321, 325, 329 and 331 Fig. 6 and 

redemption summary to user [Examiner interprets as communication based upon one or both of the identified information and the identified specifications]” elements 353, 355 and  Fig. 8).

As to claim 7,  Roeding does not expressly  disclose but Gruber teaches
wherein the received response comprises a voice transmission from the user
(Gruber teaches, " Based on the speech input [Examiner interprets as a verbal response or voice transmission] and the dialogue context of the current dialogue session, the digital assistant identifies the trailers that have been reviewed by the user, and determines the movies that correspond to those trailers…, the digital assistant announces the name of  the movie [Examiner interprets as to be disseminated as audio] before proceeding to make the reservation or purchase the ticket for the movie”, paragraphs 1067-1071. See also paragraph 11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gruber’s teaching with the teaching of  Roeding. One would have been motivated to provide functionality to incorporate intelligent automated assistant in order to engage the user in an integrated, 
conversational manner using natural language dialog (see Gruber paragraphs 8-9) and facilitate to find, purchase, reserve and order products and services (see Gruber paragraph 21).

As to claims 8, 15 and 20,  Roeding discloses

a) identifying, by one or more computer processors, one or more items of interest to the user based on one or more of a shopping list on the client device or a previous search history on the client device
(“…Examples of individual profile data include: location; explicitly stated preferences, such as favorite stores and items, wish list products and implicitly inferred user preferences… Profile data can also include previous shopping history, registered user information, such as demographic information including: birth date, income, marital status, address and other information…”, 18:34-54);
 b) identifying, by one or more computer processors, a store associated with the location of the client device  (2:39-49); and 

c) searching, by one or more computer processors, an inventory of the store to determine if one or more items of interest to the user are located within the store
(“…The offers are personalized via matching of available individual profile 
data sets.  Examples of individual profile data include: location; explicitly 
stated preferences, such as favorite stores and items,..”, 18:34-54.
“…For example, consumers who walk into high-end stores continuously are either high-value spenders or "fashionistas," i.e. persons interested in fashion trends..”, 18:34-54).

As to claim 9,  Roeding discloses

a) identifying, by one or more computer processors, the location of each of the one or more searched items in the store
(“…One of the features of the inventive system is the ability to determine where the consumers are based upon the locations of their mobile phones 101.  
Many mobile phones 101 are equipped with global positioning system (GPS) units 
212 that provide precise location information.  The cell phones can transmit 
this information to the system and the server can determine how close a 
consumer is to a store 301.  The system can also determine if the consumer is 
within the store 301.  If GPS is not available, various other location  detection mechanisms can be used to determine the location of the consumer and 
distance 309 from the store 301…”, abstract, 2:39-62. See also preference of user [interest],25:5-15);
 b) determining, by one or more computer processors, if the location of the client device is within a threshold location of the item based upon a planogram of the store and tracking the location of the client device via cameras
(“   With reference to FIG. 2, various systems can be used to determine the 
location of the cell phones including: GPS 205, WiFi 209, Wifi beacon 
identification (without data connectivity), Cell Phone Signals ("Cell ID") 211, 
short range RF signals 215 including RFID, BlueTooth, PANs, Sound or Sound 
Pattern Identification (e.g. ultrasonic sound) 219, Magnetic Field detection 

(e.g. MAC addresses of cell phones).  In other embodiments, the inventive 
system can have transmitter/sensors 225 mounted at the entrance(s) of the 
stores that detect cell phones as they enter and exit, or elsewhere in the 
store…”, 4:21-32 and Fig. 2. See also preference of user [interest], 25:5-15.
See also, “…In some embodiments, distance between a mobile phone 101 and a sonic transceiver may be calculated using timing information, such as the time 
required for a roundtrip using ultrasonic signaling...”, 9:65-67.
“…A factor is the user's distance_from_store factor.  The factor decreases 
with the distance from the store.  In an embodiment, the system can calculate 
the distance_from_store factor based upon the road distance the individual is 
from the store where the product is sold [Examiner interprets as to determine that the location of the client device is within a threshold distance of an item].  See Table 3…”, 19:38-55.
“…In an embodiment, the algorithm can be: Weighted Matching Score(WMS)=30%A+20%B+15%C+5%D+20%E+5%F+5%G Where: A=distance_from_store…”, 19:20-37.
“…In addition to points for posting offers, additional behavior can be rewarded. In an embodiment, rewards are provided for generating information useful to the inventive system such as producing a lay out of a store ("store floor plan") [location of the item of interest based upon a planogram]…”,  26:26-40.
“The user can then use the built-in camera 662 of the cell phone 101 to take a
picture of the unique barcode or image, or capture it without taking a picture (i.e. simply by holding the phone in front of 45 the sign with the camera active), and recognition software 218 in the phone application or on the server 201 would return the store identification and determine the specific user's presence in the store, so that the rewards and specific offers can be rendered to the phone app [Examiner interprets as and tracking the location of the client device via cameras]….”, 10:41-49).

As to claim 10,  Roeding discloses
wherein said generating a communication that the item of the one or more searched items presents to the user of the client device comprises: sending, by one or more computer processors, the generated communication to the item (Roeding teaches a communication to a user, see for example,  29:38-42).
wherein the communication includes details about the item and personalized information about the user
(“…The offers may change when the customer comes back a second or third time (e.g. increasing or decreasing incentives). The offers are personalized as mentioned before, so they may vary depending upon the customer and products [Examiner interprets as wherein the communications includes details about the item and personalized information about the user].”, 18:7-17),

But, Roeding does not expressly disclose
to be disseminated as audio directly by the item

However, Gruber teaches 
" Based on the speech input [Examiner interprets as a verbal response] and the dialogue context of the current dialogue session, the digital assistant identifies the trailers that have been reviewed by the user, and determines the movies that correspond to those trailers…, the digital assistant announces the name of 
the movie [Examiner interprets as to be disseminated as audio] before proceeding to make the reservation or purchase the ticket for the movie”, paragraphs 1067-1071. See also paragraph 11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gruber’s teaching with the teaching of  Roeding. One would have been motivated to provide functionality to incorporate intelligent automated assistant in order to engage the user in an integrated, 
conversational manner using natural language dialog (see Gruber paragraphs 8-9) and facilitate to find, purchase, reserve and order products and services (see Gruber paragraph 21).

As to claims 21 and 22, Roeding discloses 
wherein the communication presented to the user of the client device
includes presenting an audible communication by a hardware tag 
(Roeding teaches technology that permits communication, 
“(36) In some embodiments, sonic signaling may be used to indicate store premises, without encoding additional information. In some embodiments, sonic signaling may 
Roeding does not explicitly disclose 
hardware tag attached to the item of the one or more searched items.

Chan discloses that at the time of the invention it was very well known the use of tags attached to products, “A radio frequency (RF) device (or "tag") for containing specific information relating to a particular good … The device includes a circuitized substrate (e.g., a printed circuit board), a semiconductor chip, an antenna and a power regulator, and is designed in one embodiment to be partly inserted within a good (e.g., a cardboard box) containing one or more of the goods being shipped and tracked. Alternatively, the device may be attached by other means (e.g., adhesive)…”, abstract.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chan’s teaching with the teaching of  Roeding. One would have been motivated to provide functionality and capability for add hardware tags attached to items or products , in this case RFID tags, in order to facilitate looking for products and getting more information about them (see Chan abstract). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,489,112  (Roeding) in view of  US PG PUB. No. 20130275164 (Gruber)  in view of US PG PUB. No. 20050270160 (Chan) and in view of US PG PUB. No. 20120166308 (Ahmed).
As to claim 6,  Roeding further discloses
Roeding discloses intent to purchase the item (see accept offers when purchases are made using the offers, 33:32-47 and Figs. 8 and 10),  
Roeding  does not expressly disclose
identify key words in the received response from the user of the client device;
utilize natural language processing on the response from the user of the client device; 
determine if the identified key words indicate an intent to purchase the item. 
Exceeds a threshold probability that user will buy the item

However, Gruber teaches
“…The memory or memories may also be configured to store data structures, keyword taxonomy information, advertisement information, user click and impression information, and/or other specific non-program information described herein…”,( paragraph 86 and 177 see also key word input paragraph 355);

“…In various embodiments, the intelligent automated assistant engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions…”, (paragraph 8 and Fig, 29. See also at least “what can the user say to assist”,  paragraphs 352-364);

“assistant 1002 may construct a paraphrase such as:…. <modiferVerbPhrase> :=a verb phrase that expresses a search-keyword style constraint on the selection class (e.g., restaurants that "are described as quiet", "serve meat after 11", "match 'tragically hip' in reviews"; movies that "contain violence", "star Billy Bob Thornton")…”, (paragraph 922). “…[0923] Table 1 provides some examples of paraphrases that may be provided in response to the first input for a task, according to one embodiment…” I know about restaurants, hotels, and other local businesses, flights, weather, and buying things online [Examiner interprets as determine if the identified key words indicate an intent to purchase]. What are you looking for, and where?...”, (paragraph 923).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gruber’s teaching with the teaching of  Roeding. One would have been motivated to provide functionality to determine if the identified key words in a natural language indicative of  an intent to purchase in order to  facilitate real-time, two-way communications between the digital assistant and the user (see Gruber paragraphs 1006. See also paragraph 10).

Further, the combination Roeding and Gruber does not expressly disclose, but Ahmed discloses 

Exceeds a threshold probability that user will buy the item

message from a user or a product description, e.g., in field 207), that word is considered a mixture of the different topics that include that word, with a percent probability assigned to each topic based on the percentage of words in the document, for example using the well known methods of LDA. As a result, the entire document can be represented by a set of topics found in the document with a probability metric assigned to each topic [Examiner interprets as probability that the user will purchase the item], e.g., a T-dimensional vector with varying probabilities in each position of the vector. Such a vector is an example of a context token herein. Two documents (such as a description of a product and a description of the current state of a UE 101) can be compared by computing a similarity of the two T-dimensional vectors (tokens) representing those documents, such as a sum of products of corresponding terms. Alternatively, or in addition, a distance metric can be computed between the two documents, which increases as the two tokens become less similar. Any distance metric can be used, such as an order zero distance (absolute value of the coordinate with the largest difference [Examiner interprets as exceeds a threshold probability that user will buy the item]), ….”, paragraph 69.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gruber’s teaching with the teaching of  Ahmed. One would have been motivated to provide functionality to determine probability that the user will purchase the item based upon the reply of the .

Response to Arguments
Applicant’s arguments of 7/13/2021 have been very carefully considered but are not persuasive.
Rejection under Double Patenting is maintained because Applicant’s remark in page 9.
Rejection of claims 1-11, 13-16 and 18-22 under 35 USC 101 is withdrawn because the analysis provided above reviewing amended claims for 101 compliance.
Applicant argues (remarks at 19-23).
Claim Rejection 35 U.S.C. § 103
The Current Office Action rejects claims 1-11, 13-16, and 18-20 under 35 U.S.C. 103 as
being unpatentable over U.S. Patent No.: 8,489,112 to Roeding et al., (hereafter "Roeding"), inview of U.S. Patent Application Publication No.: 2013/0275164, to Gruber et al., (hereafter
"Gruber") in further view of U.S. Patent Application Publication No.: 2012/0166308, to Ahmed
et al., (hereafter "Ahmed"). Applicant respectfully traverses the rejection for claims 1-11, 13-16,
and 18-22. Applicant refers to the limitations of claim 1 as representative of claims 11 and 16…
Applicant respectfully submits that Roeding, Gruber, and Ahmed, alone or in
combination, fail to teach or suggest all the limitations of amended claim 1. Applicant has
further amended claim 1 to clarify and distinguish the limitations from the applied prior art.
The Current Office Action discusses Roeding as disclosing the claim 1 limitation "in
response to determining that the client device is within the threshold distance, generating, by the
one or more computer processors, a communication that the item of the one or more searched
items presents to the user of the client device," in section "c", pages 15-17 of the Current Office
Action. The Current Office Action provides citations of Roeding disclosing " ... determining that
the client device is within the threshold distance," and specifically alleges that Roeding teaches
the claim limitation" ... generating, by the one or more computer processors, a communication
that the item of the one or more searched items presents to the user of the client device," citing
Roeding col. 12, lines 3-24, col. 13, lines 5-38, and col. 18, lines 7-17.
Applicant has amended claim 1 to recite "in response to determining that the client device
is within the threshold distance, generating, by one or more computer processors, a
communication presented from a hardware tag attached to the item of the one or more
searched items to the user of the client device, wherein the communication includes
specification details about the item and personalized information about the user." (emphasis
added). Applicant respectfully submits that the amendments further limit claim 1 and distinguish
the claim limitation from the cited references of Roeding…

In response the Examiner asserts that for clarification purposes, the prior office action of record did not have possession of the currently amended portion(s) of the claim(s) that 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“PocketLens: Toward a Personal Recommender System”. 2004. This publication teaches. A recommender systems using collaborative filtering which is  a popular technique for reducing information overload and finding products to purchase. This article presents a new PocketLens collaborative filtering algorithm along with five peer-to-peer architectures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/27/2021